Citation Nr: 0312709	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for status post fracture 
of the right femur stabilized with intramedullary rod and 
pins, limitation of motion of right hip, and post fracture 
myosis ossificans, currently evaluated at 20 percent.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to July 1992.
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In a decision of October 1999 the Board of Veterans Appeals 
(Board) denied service connection for a right leg disability.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") which vacated the Board's decision 
in April 2000.  The Board remanded the case back to the RO 
for further development in September 2000 and that 
development was completed.   



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims has been developed by the RO.

2. The veteran's right hip disability is manifested 
hypertrophic bone formation with no more than moderate 
limitation and no objective signs of pain on motion, easy 
fatigability, weakness or incoordination.



CONCLUSION OF LAW

A rating in excess of 20 percent for status post fracture 
right femur stabilized with intramedullary rod and pins, 
limitation of motion right hip, and post fracture myositis 
ossificans is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In a letter dated in December 2001, the RO provided notice of 
the evidence needed to substantiate the veteran's claims.  
The letter provided information as to what evidence the 
veteran was responsible for obtaining and what evidence VA 
would undertake to obtain. 

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The veteran has been provided recent VA examinations to 
assess his current level of disability with respect to his 
service-connected right leg disability.  Neither the veteran 
nor his representative has suggested that there are missing 
VA or private medical records that need to be obtained, and 
the Board is not aware of any such records.  In sum, the 
facts relevant to the veteran's claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  The Board will proceed to decide the veteran's 
claims on the merits


Factual Background

Service medical records dated in 1989 show that the veteran 
was diagnosed with a femoral fracture with intramedullary rod 
and pins surgically placed. Myositis ossificans was shown on 
X-rays taken in 1991.  The veteran suffered a right hip 
strain in 1992.

The veteran was accorded a VA examination in November 1992. 
At that time, he complained of pain in his right hip.  On 
examination, there was no swelling, deformity, angulation, 
false motion or shortening.  Range of motion was as follows: 
flexion was to 65 degrees, abduction was to 25 degrees, 
extension was to10 degrees, adduction was to 25 degrees.  
Internal and external rotation with the knees flexed was 
"40/60," bilaterally.  Range of motion of the knees was as 
follows: right flexion was to 130 degrees and extension was 
to neutral.  There was slight crepitus noted with range of 
motion.  There was no effusion or instability.  The diagnoses 
were status post fracture of right femur, stabilized with 
intramedullary rod and pins. Limitation of motion of the 
right hip.  It was noted that the veteran carried a cane in 
his right hand.  Mild limitation of motion of the right knee 
and post fracture myositis ossificans was also diagnosed.

Service connection was granted for the residuals of the right 
femur fracture in May 1993.

The veteran was accorded a VA examination in January 1998.  
At that time, he complained of right hip and right knee pain.  
He reported that he could only walk short distances and climb 
no more than ten stairs.  He reported that he could not wear 
hard sole shoes and must wear tennis shoes at all times for 
cushioning.  The veteran does not use any mechanical aid but 
uses a knee brace for stability and to maneuver around.

On examination, the veteran's gait was steady without 
antalgic component.  Range of motion of the hip was as 
follows: flexion was to 90 degrees with pain from neutral to 
90 degrees; abduction was to 20 degrees with moderate pain 
from neutral to 20 degrees; adduction was to 25 degrees with 
pain from neutral to 25 degrees; external rotation was to 20 
degrees with moderate pain from neutral to 20 degrees; 
internal rotation was to 15 degrees with moderate pain from 
neutral to 15 degrees; extension was to 10 degrees with 
moderate pain from neutral to 10 degrees.

There was no evidence of coordination deficits.  Bilateral 
lower extremity strength was 4/5.  Leg length on the right 
was 88 centimeters and 90 centimeters on the left. Calf 
muscles were equal in circumference at 51.5 centimeters, 
quadriceps were unequal at 54.5 centimeters and 56 
centimeters on the left.  Muscle bulk and tone appeared to be 
good.  It was noted that early fatigability would be expected 
with excessive use of the bilateral lower extremities.  There 
was no evidence of malunion, nonunion, or false joint or 
loose motion of the right hip.  

The veteran was able to walk on his heels and toes, but was 
unable to perform a complete squat due to excessive weight on 
the right knee and pain in the right hip.  The diagnoses were 
status post fracture, right hip, with intramedullary rod and 
pins, osteoarthritis, right hip, with moderate range of 
motion deficits and moderate pain on range of motion 
examination of the right hip and right knee; normal knee 
examination with mild range of motion deficits and moderate 
pain on range of motion examination, and without any 
radiographic evidence of pathology.  X-rays showed status 
post old healed fracture of the proximal femur. 
Intramedullary rod in place.  There was heterotopic bone 
formation around the right femoral neck, and possible mild 
osteoarthritic changes of the right hip.

In May 2000, the veteran was evaluated at the West Los 
Angeles VA Medical Center (VAMC) for severe left chest and 
shoulder pain after being tackled playing football.  A hip or 
knee disability was not reported.  

The veteran was afforded a VA examination in April 2001.  The 
examiner reviewed the claims file and noted the veteran had 
lost his hip brace in 1992.  The veteran reported several 
episodic walk-in visits for hip pain at VAMCs, including a 
May 2000 report of football injury to the chest and shoulder.  
The veteran complained of episodic right hip pain, especially 
during the fall and winter months.  Prolonged walking and 
climbing stairs also exacerbates his pain.  The veteran 
denied any new injuries or trauma to the hip since 1989.  He 
takes Tylenol and sometimes Tylenol with codeine for pain.  
He admits that he was fitted for shoes with a special lift to 
compensate for right leg shortening, but he does not use 
them.  At the time of the examination, the veteran worked at 
a VAMC as a supply clerk.  

On physical examination, the veteran presented with an easy, 
short striding gait with no apparent distress.  There was no 
antalgia.  The veteran did not require a brace or ambulatory 
aids.  There was no pelvic tilting, scoliosis, deformities, 
soft tissue swelling or muscle atrophy.  With the veteran in 
a supine position with knees flexed at 45 degrees, the 
examiner observed the appearance of right femoral shortening 
by 3 centimeters.  

Right leg flexion was from 0 to 100 degrees actively and 0-
110 degrees passively.  Active left leg flexion was from 0-
120 degrees, and passive flexion was from 0-125 degrees.  
Right external rotation was 0-50 actively and 0-60 degrees 
passively.  Left external rotation was from 0-40 degrees 
actively and 0-40 degrees passively.  Active right abduction 
was 0-30 degrees, and passive abduction was from 0-45 
degrees.  Left abduction was from 0-45 actively and from 0-45 
degrees passively.  Right adduction was from 0-20 actively 
and from 0-25 degrees passively.  Left adduction was from 0-
25 actively and from 0-25 degrees passively.  

The examiner found no loss of motion due to motor weakness 
and no excess fatigability or motor incoordination.  The 
veteran was able to walk on heals and toes.  Right hip 
flexion was 4/5, compared 5/5 on the left.  Right foot 
dorsiflexion was 4/5, compared to 4/5 on the left.  Right 
gluteal muscle hyperextension was 4/5, compared to 5/5 on the 
left.  Deep tendon reflexes of the patella were 2+/2+ 
bilaterally, and reflexes in the Achilles tendon were 2+/2+, 
bilaterally.  No sensory  changes to light touch and pinprick 
were noted and there were no abnormal distal pulses.  
Straight leg raising of the right leg was 80 degrees with 
slight pain; left leg, 90 degrees without pain.  The veteran 
was negative for Patrick's/Faber test.  An April 2001 x-ray 
report showed hypertrophic bone formation on the right with 
no evidence of complications or definite acute process noted.  

The diagnosis was status post right femur fracture, with 
intramedullary rod, no acute process noted.  Right femur 
shortening with decreased right leg length by three 
centimeters.  The veteran was noted to be slightly obese.  
The examiner opined that the veteran did not demonstrate any 
functional impairment or disability.  In 2000, he was fit 
enough to play tackle football.  Over time, the right leg 
shortening could put increased stress on his right hip, 
increasing the likelihood of future pain, bursitis, and 
osteoarthritis.  However, the examiner noted that with 
corrective shoes and weight loss, the veteran could improve 
his chances for a limited painful, disability free life.  

The veteran was accorded a VA examination in February 2003 to 
comply with the remand order.  On physical examination, there 
was no abnormal posture, pelvic asymmetry, scoliosis, 
postural tilting, or limping.  No erythema, ecchymosis, soft 
tissue swelling, deformities, or muscle atrophy was noted.  
There was no evidence of misuse, disuse, or pain.  No 
tenderness on palpation of the trochanters or pelvis was 
observed.  The three-centimeter difference in length in the 
right leg was noted.  The findings for active/passive range 
of motion, motor strength and reflexes, neurosensory, special 
maneuvers and tests were essentially similar to the May 2001 
examination findings.  The diagnosis was identical to the May 
2001 examination.  

With respect to DeLuca, the examiner commented that the 
veteran did not demonstrate lack of speed, endurance, awkward 
or weakened movements, or incoordination.  Early or easy 
fatigability were not anticipated because of the absence of 
any muscle atrophy.  The veteran reported that he had average 
pain of 2-4 to 8 on a scale of 10 during flare-ups.  However, 
the examination was negative for objective evidence of pain 
or dysfunction.  

The veteran did not demonstrate any functional limitations 
and the examiner did not consider his service-connected 
condition to preclude gainful employment in an average civil 
occupation.  The leg length discrepancy would mitigate 
excessive standing, walking, or heavy labor positions, 
however, the examiner observed that sedentary work would not 
cause the veteran undue strain.  The examiner commented that 
the veteran's weight adds gravity pull on the joint and 
increases wear and tear over the years.  It was advised that 
the veteran lose his excessive weight and wear shoe lifts to 
reduce his leg length discrepancy.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

The residuals of the fracture of the veteran's right femur 
have been evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255. Under 
the provisions of DC 5255, a 20 percent rating is warranted 
for malunion of the femur with moderate knee or hip 
disability. A 30 percent rating is warranted if there is 
malunion with marked knee or hip disability.

A 60 percent rating is warranted for fracture of the surgical 
neck of the femur, with false flail joint, or nonunion of the 
femur without loose motion, with weight bearing preserved 
with aid of brace.  Finally, an 80 percent rating is 
warranted for fracture of the shaft or anatomical neck of the 
femur, with loose motion (spiral or oblique fracture).

X-ray examinations in this case have shown no nonunion or 
false (flail) joint.  The most recent X-ray shows no 
complications in the right hip.  The range of motion in the 
right hip would not meet the criteria for a compensable 
evaluation under diagnostic codes for evaluating limitation 
of motion of the thigh.  38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252, 5253.  Medical professionals have not described 
his disability as more than moderate, and he has not required 
any treatment since May 2000, when he was injured in a 
football game.  On the most recent examination he did not 
have other evidence of dysfunction.  For these reasons, the 
Board is unable to characterize the veteran's hip disability 
as more than moderate.

The Board has considered whether the veteran could be awarded 
a higher (or separate) evaluation on the basis of leg 
shortening.  However, a compensable evaluation for leg 
shortening requires that the shortening be at least 3.2 
centimeters. 38 C.F.R. § 4.71a; Diagnostic Code 5275 (2002).  
At most the veteran has 3 centimeters of leg shortening.

The joint motion for remand specified two reasons for the 
remand.  First, the Board was directed to furnish additional 
discussion of the specific factors listed in 38 C.F.R. 
§ 4.40, 4.45 in accordance with DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In DeLuca, the Court held that for disabilities evaluated on 
the basis of limitation of motion, VA was required to apply 
the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The Court instructed that in applying 
these regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, at 207.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability. 38 
C.F.R. § 4.59.

On the April 2001 examination the veteran was specifically 
found to have on loss of motion due to motor weakness, and to 
have no excess fatigability or motor incoordination.  The 
February 2003 examination was more specific in finding that 
there was no demonstration on the examination of lack of 
speed or endurance, awkward or weakened movements, or 
incoordination.  The examiner anticipated, given the lack of 
atrophy, that there would not be any early or easy 
fatigability.  The examiner also noted that there were no 
objective signs of pain.  The recent outpatient treatment 
records also fail to disclose evidence of functional 
impairment.

Since the veteran does not have weakened movement, excess 
fatigability, incoordination, or objective evidence of pain, 
a higher rating is not warranted on the basis of DeLuca or 
38 C.F.R. §§ 4.40, 4.45, 4.59.

The second reason for the joint motion for the Board to 
consider whether the veteran could be awarded a separate 
evaluation for arthritis on the basis of the Court's decision 
in Lichtenfels v. Derwinski, 1 Vet App 484 (1991).  In 
Lichtenfels the Court held that the veteran was entitled to a 
minimum 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, where there was X-ray evidence of 
arthritis and objective evidence of limitation of motion in a 
joint.

However, the evaluation of the same manifestations of 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2002).  Subsequent to Lichtenfels, the Court 
clarified that a veteran is entitled to a separate evaluation 
only where none of symptomatology of the conditions being 
evaluated overlaps or is duplicative.  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994); see also Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (holding that 38 U.S.C.A. § 1155 
implicitly contains the concept that the rating schedule may 
not be employed to compensate a claimant twice for the same 
symptomatology).

The plain language of Diagnostic Code 5255 requires 
compensation based on "disability" of the hip or knee.  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements.  38 C.F.R. 
§ 4.40.  Thus, it is apparent that the term "disability" 
used in Diagnostic Code 5255 contemplates limitation of 
motion.  The joint motion recognized this fact in requiring 
that an evaluation under that diagnostic code consider DeLuca 
factors.  The DeLuca factors only apply when a disability is 
rated on the basis of limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).

Since the veteran's disability is already evaluated on the 
basis of limitation of motion under Diagnostic Code 5255, a 
separate evaluation for limitation of motion under Diagnostic 
Code 5003 is not warranted or permissible.

Based upon these findings and following a full review of the 
record, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt rule in favor of the veteran. Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).  Accordingly, the Board finds that 
the criteria for an evaluation in excess of the current 20 
percent for the residuals of the veteran's right femur 
fracture have not been met.

Under the provisions of 38 C.F.R. § 3.321 (2002), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran's 
disability has not required any periods of recent 
hospitalization.  The veteran has not reported, and the 
record does not reflect, that the disability has interfered 
with employment.  Therefore, the Board will not consider 
referral of this case for consideration of an extraschedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating for status post fracture 
of the right femur stabilized with intramedullary rod and 
pins, limitation of motion of right hip, and post fracture 
myositis ossificans is denied.  



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

